So OHI HD NW BP WH YN &

NY NYO PO NH HN NY ND ND HN KH HR HR HB HS Se eS Se De
oO NN NH BP WW NO KF DOD OO Dn HD A BW NYO KF CO

 

 

FILED IN THE

William D. Hyslop MASTER RCE OR WASHINGTON
United States Attorney AEC 1B Int
Eastern District of Washington ox
David M. Herzog _ SEANT Meno CHS SEPUTY

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, Case No. 2:18-CR-00058-RMP-1
Plaintiff, SUPERSEDING INDICTMENT
V. Vio: 18U.S.C. § 2252A(a)(2)(A), (b)(1):
Distribution and Attempted
DENNIS MICHAEL HOGAN, Distribution of Child Pornography
(Count 1)
Defendant.

18 U.S.C. § 2422(b):
Online Enticement and Attempted

Online Enticement
(Counts 2, 6, 12)

18 U.S.C. § 2251(a), (e):
Production and Attempted
Production of Child Pornography
(Counts 3, 7, 13)

18 U.S.C. § 2252A(a)(2)(A), (b)(1):
Receipt and Attempted Receipt of
Child Pornography

(Counts 4, 8, 9)

 

SUPERSEDING INDICTMENT - 1
co man HD A BP WW YN

NY NY NY NO NY KN NH KD HN RRB He BRB Se Be ee eS Se
On NHN On PW NY KF DO Ww ADA nA BW NY KF OC

 

 

18 U.S.C. § 2423(b), (e):

Travel in Foreign Commerce With a
Motivating Purpose of Engaging in
Illicit Sexual Conduct, and Attempt
to Travel in Foreign Commerce
With a Motivating Purpose of
Engaging in Illicit Sexual Conduct
(Counts 5, 10)

18 U.S.C. § 2252A(a)(5)(B), (b)(2):
Possession and Attempted
Possession of Child Pornography
(Count 11)

18 U.S.C. § 2253
Forfeiture Allegations

 

The Grand Jury Charges:
COUNT 1

Beginning on or about June 5, 2016, and continuing until October 31, 2016,
in the Eastern District of Washington, the Defendant, DENNIS MICHAEL
HOGAN, did knowingly distribute child pornography, as defined in 18 U.S.C.
§ 2256(8)(A), that had been mailed, shipped and transported in interstate
commerce by any means, including by computer, to wit: a visual depiction of a
minor female engaging in sexually explicit conduct including the lascivious
exhibition of their genitals and pubic areas, and did attempt the same, all in

violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).

COUNT 2
Between on or about August 24, 2016, and on or about August 27, 2016, in
the Eastern District of Washington, the Defendant, DENNIS MICHAEL HOGAN,

did unlawfully use a facility and means of interstate and foreign commerce,

SUPERSEDING INDICTMENT -— 2
0 ANN A BW NYO

NO NY NY NY NO ND ND KN NHN KR RB RB HB ee ee Se ee
a NIN A BW NY KY DO Wn KH HA BP WO NO KS CO

 

 

namely, the Internet, to knowingly persuade, induce, entice, and coerce an
individual who had not yet attained the age of 18 years to engage in sexual activity
for which a person can be charged with a criminal offense, including producing,
and attempting to produce, child pornography (as defined in 18 U.S.C. § 2256(8)),
in violation of 18 U.S.C. § 2251(a), (e), and engaging in, and attempting to engage
in, illicit sexual conduct in foreign places, in violation of 18 U.S.C. § 2423(c), (e),

and did attempt the same, all in violation of 18 U.S.C. § 2422(b).

COUNT 3
Between on or about August 24, 2016, and on or about August 27, 2016, in

the Eastern District of Washington, the Defendant, DENNIS MICHAEL HOGAN,
did knowingly employ, use, persuade, induce, entice, and coerce a minor female to
engage in sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, knowing and having reason to know that such visual depiction
would be transmitted using any means and facility of interstate commerce and
using materials that had been mailed, shipped, and transported in and affecting
interstate and foreign commerce by any means, including by computer, and did

attempt the same, all in violation of 18 U.S.C. § 2251(a), (e).

COUNT 4
On or about August 27, 2016, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did knowingly receive child
pornography, as defined in 18 U.S.C. § 2256(8)(A), that had been mailed, shipped
and transported in interstate commerce by any means, including by computer, to
wit: a visual depiction of a minor female engaging in sexually explicit conduct,

including the lascivious exhibition of her genitals and pubic area, and did attempt

the same, all in violation of 18 U.S.C. § 2252(a)(2)(A), (b)(1).

SUPERSEDING INDICTMENT -— 3
Oo WANN NH BPW NY

NO NY NO HPO NY KN HO KH KP Ha Ha ma me ee me me ee Ee
on KD nH BPW NO K DO WH HDB NA BW YPN KF CO

 

 

COUNT 5
Between on or about September 20, 2016, and on or about October 7, 2016,
the Defendant, DENNIS MICHAEL HOGAN, a United States citizen in the United
States, traveled in foreign commerce from the Eastern District of Washington to
the Philippines, with a motivating purpose of engaging in illicit sexual conduct, as
defined in 18 U.S.C. § 2423(f), with another person under 18 years of age, and did
attempt the same, all in violation of 18 U.S.C. § 2423(b), (e).

COUNT 6

On or about October 30, 2016, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did unlawfully use a facility and means
of interstate and foreign commerce, namely, the Internet, to knowingly persuade,
induce, entice, and coerce an individual who had not yet attained the age of 18
years to engage in sexual activity for which a person can be charged with a
criminal offense, including the production and attempted production of child
pornography (as defined in 18 U.S.C. § 2256(8)), in violation of 18 U.S.C.
§ 2251(a), (e), and did attempt the same, all in violation of 18 U.S.C. § 2422(b).

COUNT 7
On or about October 30, 2016, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did knowingly employ, use, persuade,
induce, entice, and coerce a minor female to engage in sexually explicit conduct
for the purpose of producing a visual depiction of such conduct, knowing and
having reason to know that such visual depiction would be transmitted using any
means and facility of interstate commerce and using materials that had been

mailed, shipped, and transported in and affecting interstate and foreign commerce

SUPERSEDING INDICTMENT -— 4
Oo DAN HD NH BW NO

NO NO NO HN NO KN LN PP HN RR Re Re Re ee ee ee
Oo ND nN BPW NY SH CO OO Wn HD NA BP WW HO KF CO

 

 

by any means, including by computer, and did attempt the same, all in violation of

18 U.S.C. § 2251(a), (e).

COUNT 8
On or about October 30, 2016, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did knowingly receive child
pornography, as defined in 18 U.S.C. § 2256(8)(A), that had been mailed, shipped
and transported in interstate commerce by any means, including by computer, to
wit: a visual depiction of a minor female engaging in sexually explicit conduct,

including the lascivious exhibition of her genitals and pubic area, and did attempt

the same, all in violation of 18 U.S.C. § 2252(a)(2)(A), (b)(1).

COUNT 9
On or about February 28, 2017, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did knowingly receive child
pornography, as defined in 18 U.S.C. § 2256(8)(A), that had been mailed, shipped
and transported in interstate commerce by any means, including by computer, to
wit: a visual depiction of a minor female engaging in sexually explicit conduct,

including the lascivious exhibition of her genitals and pubic area, and did attempt

the same, all in violation of 18 U.S.C. § 2252(a)(2)(A), (b)(1).

COUNT 10
Between on or about March 17, 2017, and on or about April 5, 2017, the
Defendant, DENNIS MICHAEL HOGAN, a United States citizen in the United
States, traveled in foreign commerce from the Eastern District of Washington to

the Philippines, with a motivating purpose of engaging in illicit sexual conduct, as

SUPERSEDING INDICTMENT — 5
oOo OHH OH HW YP

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

defined in 18 U.S.C. § 2423(f), with another person under 18 years of age, and did
attempt the same, all in violation of 18 U.S.C. § 2423(b), (e).

COUNT 11

On or about August 8, 2017, in the Eastern District of Washington, the
Defendant, DENNIS MICHAEL HOGAN, did knowingly possess material which
contained one or more visual depictions of child pornography, as defined in
18 U.S.C. § 2256(8)(A), the production of which involved the use of a minor
engaging in sexually explicit conduct, and which visual depictions were of such
conduct; that had been mailed, shipped and transported in interstate and foreign
commerce, and which was produced using materials which had been mailed,
shipped, or transported in interstate or foreign commerce, by any means including

computer, and did attempt the same, all in violation of 18 U.S.C. § 2252(a)(5)(B),
(b)(2).

COUNT 12

Between on or about June 19, 2017, and on or about April 11, 2018, in the
Eastern District of Washington, the Defendant, DENNIS MICHAEL HOGAN, did
unlawfully use a facility and means of interstate and foreign commerce, namely,
the Internet, to knowingly persuade, induce, entice, and coerce an individual who
had not yet attained the age of 18 years to engage in sexual activity for which a
person can be charged with a criminal offense, including the production and
attempted production of child pornography (as defined in 18 U.S.C. § 2256(8)), in
violation of 18 U.S.C. § 2251(a), (e), and did attempt the same, all in violation of
18 U.S.C. § 2422(b).

SUPERSEDING INDICTMENT -— 6
0 OA ND D A HRW YN

NO pO PO HO NY NH WN HN NO RR Re Re FS HS ee Re eS
ao NN WN BW NY KH OD OO fHnH HR A BPW HO KH CO

 

 

COUNT 13
Between on or about June 19, 2017, and on or about April 11, 2018, in the

Eastern District of Washington, the Defendant, DENNIS MICHAEL HOGAN, did
knowingly employ, use, persuade, induce, entice, and coerce a minor female to
engage in sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, knowing and having reason to know that such visual depiction
would be transmitted using any means and facility of interstate commerce and
using materials that had been mailed, shipped, and transported in and affecting
interstate and foreign commerce by any means, including by computer, and did

attempt the same, all in violation of 18 U.S.C. § 2251(a), (e).

NOTICE OF FORFEITURE ALLEGATIONS

The allegations contained in this Superseding Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 18 U.S.C. § 2253, upon conviction of an offense(s) in violation
of 18 U.S.C § 2251(a), (e), 18 U.S.C § 2252A(a)(2)(A), (b)(1), and/or 18 U.S.C.
§ 2252A(a)(5)(B), (b)(2), as alleged in this Superseding Indictment, the Defendant,
DENNIS MICHAEL HOGAN, shall forfeit to the United States of America any
visual depiction described in 18 U.S.C. §§ 2251, 2251A, 2252, 2252A, 2252B, or
2260, or any book, magazine, periodical, film, videotape, or other matter which
contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of this chapter; any property, real or personal,
constituting or traceable to gross profits or other proceeds obtained from such
offenses; and, any property, real or personal, used or intended to be used to commit
or to promote the commission of such offenses, or any property traceable to such

property. The property to be forfeited includes, but is not limited to:

SUPERSEDING INDICTMENT — 7
oOo DH TN NH BP WO NHN —

NO NO NYO DH ND WN HN ND NO RRB RR Se ee ee ee
oO ND ON BR WN | DOD OO DOA HD A BP WW HO KH OC

 

 

a. one homemade desktop computer, serial number unknown;

b. one Sony Vaio laptop computer, serial number
CXSMM01BRD02D330;
one Micron laptop computer, serial number 1684842-0001;

d. one Acer laptop computer, serial number
NXMA0AA0023230ED3C7600; and

e. one PNY 120GB Internal Computer Hard Drive, serial number
PNY 151621755701027DB.

Pursuant to 18 U.S.C. § 2428, upon conviction of an offense(s) in violation
of 18 U.S.C. §§ 2422 and/or 2423, as alleged in this Superseding Indictment,
Defendant, DENNIS MICHAEL HOGAN, shall forfeit to the United States of
America any property, real or personal, that was used or intended to be used to
commit or to facilitate the commission of the offense(s) and any property, real or
personal, constituting or derived from any proceeds obtained, directly or indirectly,
as a result of the offense(s). The property to be forfeited includes, but is not
limited to:

a. one homemade desktop computer, serial number unknown;
b. one Sony Vaio laptop computer, serial number
CXSMM01BRD02D330;
c. one Micron laptop computer, serial number 1684842-0001;
H
H
HI
//
//
//

SUPERSEDING INDICTMENT -— 8
oN A WB wWN

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

d. one Acer laptop computer, serial number
NXMA0AA0023230ED3C7600; and

e. one PNY 120GB Internal Computer Hard Drive, serial number
PNY 151621755701027DB.

DATED this | 4 day of December, 2019.

 

 

LATA.

William D. Hyslop U
United States Attorney

bueec

Davi: Herzog | | }
Assistant United St ttorney

 

SUPERSEDING INDICTMENT -— 9
